DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              A.S., the Father,
                                 Appellant,

                                     v.

DEPARTMENT OF CHILDREN & FAMILIES and GUARDIAN AD LITEM
                      PROGRAM,
                       Appellee.

                              No. 4D18-2679

                          [January 31, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jose A. Izquierdo, Judge; L.T. Case No. 17-291 DP.

   Anthony Y. Smith, Mayo, pro se.

   Carolyn Schwarz, Fort Lauderdale, for Appellee Department of Children
& Families.

   Laura J. Lee, Tallahassee, for Appellee Guardian ad Litem Program.

PER CURIAM.

   Affirmed.

CIKLIN, CONNER and KLINGENSMITH, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.